                  Case 3:16-cv-02186-WQH-MDD Document 118-1 Filed 06/25/20 PageID.4040 Page 1 of 8



                              1   STEPHEN J. ERIGERO (SBN 121616)
                                  E. LACEY RICE (SBN 266748)
                              2   EDUARDO A. BRAVO (SBN 327967)
                                  ROPERS MAJESKI PC
                              3   445 South Figueroa St, 30th Floor
                                  Los Angeles, CA 90071
                              4   Telephone: 213.312.2000
                                  Facsimile: 213.312.2001
                              5   Email:      stephen.erigero@ropers.com
                                  Email:      lacy.rice@ropers.com
                              6   Email:      eduardo.bravo@ropers.com
                              7   Attorneys for Defendant
                                  DARREN D. CHAKER
                              8

                              9                           UNITED STATES DISTRICT COURT
A Professional Corporation




                             10                        SOUTHERN DISTRICT OF CALIFORNIA
                             11
       Los Angeles




                             12   SCOTT A. MCMILLAN, an individual;                 Case No. 3:16-cv-2186-WQH-MDD
                                  THE MCMILLAN LAW FIRM, APC,
                             13   a California professional corporation,            Hon. William Q. Hayes
                                                                                    Courtroom 14B
                             14                      Plaintiffs,
                                                                                    MEMORANDUM OF POINTS
                             15            v.                                       AND AUTHORITIES IN
                                                                                    SUPPORT OF DEFENDANT
                             16   DARREN D. CHAKER, an individual,                  DARREN D. CHAKER’S
                                  and as trustee of PLATINUM                        MOTION TO SEAL PORTIONS
                             17   HOLDINGS GROUP TRUST, dba                         OF PLAINTIFF SCOTT A.
                                  COUNTER FORENSICS; NICOLE                         MCMILLAN’S COMPLAINT
                             18   CHAKER, an individual, and as trustee             AND FIRST AMENDED
                                  of THE NICOLE CHAKER                              COMPLAINT
                             19   REVOCABLE LIVING TRUST, U/A
                                  dated August 18, 2010, VANIA                      [Filed Concurrently with Notice of
                             20   CHAKER, an individual and as                      Motion, Declaration of Eduardo A.
                                  beneficiary of The Island Revocable               Bravo, Request for Judicial Notice
                             21   Trust under,                                      and (Proposed) Order]
                             22                      Defendants.                    DATE: AUGUST 3, 2020
                             23                                                     NO ORAL ARGUMENT UNLESS
                                                                                    REQUESTED BY THE COURT
                             24

                             25                                                     Action Filed:     August 29, 2016
                                                                                    Trial Date:       None
                             26

                             27
                             28
                                  4849-8411-1041.1
                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
                    Case 3:16-cv-02186-WQH-MDD Document 118-1 Filed 06/25/20 PageID.4041 Page 2 of 8



                              1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                              2            Defendant DARREN D. CHAKER, individually and as trustee of
                              3   PLATINUM HOLDINGS GROUP TRUST, dba COUNTER FORENSICS
                              4   (“Defendant”) hereby respectfully submits the following Memorandum of Points
                              5   and Authorities in support of his Motion to Seal pursuant to Federal Rule of Civil
                              6   Procedure 5.2(d), or alternatively, for a Protective Order pursuant to Federal Rule
                              7   of Civil Procedure 5.2(e).
                              8                      MEMORANDUM OF POINTS AND AUTHORITIES
                              9   I.       INTRODUCTION
A Professional Corporation




                             10            This motion is directed at portions of Plaintiffs SCOTT A. MCMILLAN,
                             11   (“McMillan”) and THE MCMILLAN LAW FIRM, APC’s (collectively,
       Los Angeles




                             12   “Plaintiffs”) Complaint and First Amended Complaint (“FAC”) [Dkt. Nos. 1, 25.]
                             13   This Court should enter an order sealing the portions of the Complaint and FAC
                             14   [Docket Nos. 1 at ¶¶ 39, 40, 49, and 25 at ¶¶ 40, 41, 50], as they include reference
                             15   to a California sealed paternity case (the “Paternity Case”) involving Defendant
                             16   DARREN D. CHAKER (“Defendant”).
                             17            This information is immaterial to the claims of the case and its inclusion in
                             18   the record serves no public interest. The overriding private interests of Defendant
                             19   will be prejudiced if these pleadings are not sealed and the proposed sealing has
                             20   been narrowly tailored to achieve the privacy interests. Accordingly, the Court
                             21   should either: (a) enter an order sealing portions of the Complaint and FAC
                             22   pursuant to Federal Rule of Civil Procedure 5.2(d) and common law, or (b) enter a
                             23   protective order pursuant to Federal Rules of Civil Procedure 5.2(e) and 26(c)
                             24   prohibiting any nonparty’s remote electronic access to these portions of the
                             25   Complaint and FAC.
                             26   ///
                             27   ///
                             28   ///
                                  4849-8411-1041.1                            -2-
                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
                    Case 3:16-cv-02186-WQH-MDD Document 118-1 Filed 06/25/20 PageID.4042 Page 3 of 8



                              1   II.      FACTS
                              2            Plaintiffs allege that Defendant operates a website that posts unpublished
                              3   judicial decisions. [Docket No. 25 at ¶ 30]. Defendant asked McMillan to remove
                              4   certain decisions involving him and McMillan refused. [Docket No. 25 at ¶ 31].
                              5   Defendant allegedly began harassing McMillan by, inter alia, posting scandalous
                              6   material about McMillan on the internet [Docket No. 25 at ¶ 36], thereby allegedly
                              7   harming McMillan’s law practice. [Docket No. 25 at ¶ 80]. Consequently,
                              8   Plaintiffs filed the instant suit alleging civil extortion and unfair business practices.
                              9            McMillan, a California attorney, filed his original Complaint on August 29,
A Professional Corporation




                             10   2016, asserting three Causes of Action against Defendant: (1) Racketeer Influenced
                             11   and Corrupt Organizations Act (18 U.S.C. § 1962(c); (2) Racketeer Influenced and
       Los Angeles




                             12   Corrupt Organizations Act (18 U.S.C. § 1962(d); and (3) Civil Extortion.
                             13   Declaration of Eduardo Bravo (“Bravo Decl.”), ¶ 3. On December 5, 2016,
                             14   Plaintiffs filed their FAC, asserting the same causes of action against Defendant.
                             15   Bravo Decl., ¶ 4. Plaintiffs included nearly identical references to Defendant’s
                             16   unrelated Paternity Case in each complaint [Docket No. 1 at ¶¶ 39, 40, 49, and No.
                             17   25 at ¶¶ 40, 41, 50], which Plaintiffs describe as relevant simply by virtue of the
                             18   fact that McMillan was counsel for a party in the Paternity Case. [Docket No. 25 at
                             19   ¶ 39]. However, the Paternity Case is wholly unrelated to the causes of action in
                             20   this matter and any document referred to in the Paternity Action bears no relevance
                             21   to the allegations against Defendant in this action. Rather, Plaintiffs apparently
                             22   include reference to this Paternity Case to harass Defendant by publicizing his
                             23   private information.
                             24            In sum, all references to the Paternity Case contain personal, private, and
                             25   familial information that is entirely irrelevant to the case at bar, and serve no
                             26   interest to the public.
                             27   ///
                             28   ///
                                  4849-8411-1041.1                            -3-
                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
                    Case 3:16-cv-02186-WQH-MDD Document 118-1 Filed 06/25/20 PageID.4043 Page 4 of 8



                              1   III.     LEGAL STANDARD
                              2            According to Civil Local Rule 79.2(c), “Documents to be filed under seal
                              3   must be accompanied by an order sealing them.” Additionally, as it pertains to the
                              4   instant motion, Fed. R. Civ. P. 5.2 provides that a Court may seal and/or redact
                              5   information, as follows:
                              6            (d) FILINGS MADE UNDER SEAL. The court may order that a filing be made
                              7            under seal without redaction. The court may later unseal the filing or order
                              8            the person who made the filing to file a redacted version for the public
                              9            record.
A Professional Corporation




                             10            (e) PROTECTIVE ORDERS. For good cause, the court may by order in a case:
                             11                      (1) require redaction of additional information; or
       Los Angeles




                             12                      (2) limit or prohibit a nonparty’s remote electronic access to a
                             13            document filed with the court.
                             14            In addition, Courts have inherent supervisory power over its own records and
                             15   files, even where a right of public access exists. Nixon v. Warner Communications,
                             16   Inc., 435 U.S. 589, 598 (1978). Access may be denied where the court determines
                             17   that court-filed documents may be used for improper purposes. Id. The compelling
                             18   reason standard governs the limits on the common law right of access to judicial
                             19   records. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-678 (9th Cir. 2010).
                             20   A party seeking to seal most judicial records must: (1) show compelling reasons,
                             21   (2) supported by specific factual findings, and (3) the factual findings outweigh the
                             22   public policies favoring disclosure. Id. Relevant factors include: the public interest
                             23   in understanding the judicial process and whether disclosure of the material could
                             24   result in improper use of the material for scandalous or libelous purposes or
                             25   infringement upon trade secrets. Id. at 679, fn 6.
                             26            Moreover, “[i]t is well established that a federal court may consider collateral
                             27   issues after an action is no longer pending.” Cooter & Gell v. Hartmarx Corp., 496
                             28   U.S. 384, 395(1990); Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307
                                  4849-8411-1041.1                               -4-
                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                                                                      IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
                    Case 3:16-cv-02186-WQH-MDD Document 118-1 Filed 06/25/20 PageID.4044 Page 5 of 8



                              1   F.3d 1206, 1209 (9th Cir. 2002) (ruling on a motion to unseal documents which
                              2   was filed “[a]fter the case had been dismissed.”).
                              3   IV.      LEGAL ARGUMENT
                              4            Paragraphs 39, 40, and 49 of the Complaint and paragraphs 40, 41, and 50 of
                              5   the FAC all refer to the Paternity Case involving Defendant. Defendant has
                              6   compelling reasons to keep his family’s private life confidential and the public has
                              7   little to no right to access facts concerning Defendant’s relationship with his child.
                              8   In addition, the records of the Paternity Case are sealed per statute, further
                              9   diminishing any policy favoring disclosure. Thus, this Court should seal all
A Professional Corporation




                             10   portions of the Complaint and FAC that reference the Paternity Case.
                             11
       Los Angeles




                                           A.        Compelling Reasons Exist to Seal Portions of the Complaint and
                                                     FAC
                             12

                             13            Independent of Rule 5.2, the Court may order documents and/or materials
                             14   filed with the Court to be sealed despite the public’s common law right to inspect
                             15   and copy public records and documents, including judicial records, and documents.
                             16   A party seeking to seal judicial records under common law must show that
                             17   compelling reasons supported by specific factual findings outweigh the general
                             18   public policies favoring disclosure. Pintos, 605 F.3d at 677-678.
                             19            The factors relevant to a determination of whether the strong presumption of
                             20   access is overcome include the “public interest in understanding the judicial process
                             21   and whether disclosure of the material could result in improper use of the material
                             22   for scandalous or libelous purposes or infringement upon trade secrets. Id. at 679,
                             23   fn 6. As especially pertinent in this case, where Plaintiff has used his pleadings to
                             24   exact a vendetta against Defendant, courts have specifically found that sealing
                             25   records is appropriate when a party uses “records to gratify private spite, promote
                             26   public scandal, [or] circulate libelous statements.” Kamakana v. City & County of
                             27   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).
                             28   ///
                                  4849-8411-1041.1                             -5-
                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                    IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
                    Case 3:16-cv-02186-WQH-MDD Document 118-1 Filed 06/25/20 PageID.4045 Page 6 of 8



                              1            Here, the standard is met. Defendant has a particularly strong interest in
                              2   keeping his family affairs private and confidential. The intimate details of one’s
                              3   family are sensitive in nature and, in many cases, the most private details in one’s
                              4   life. California’s family laws further demonstrate the private nature of such
                              5   information as codified in the California Family Code.
                              6            California Family Code section 7643(a) provides that all papers and records,
                              7   other than the final judgment, pertaining to the action or proceeding, whether part
                              8   of the permanent record of the court or of a file in any public agency, or elsewhere,
                              9   are subject to inspection and copying only in exceptional cases on order of the court
A Professional Corporation




                             10   for good cause shown. However, all paper and records pertaining to the action or
                             11   proceeding that are part of the permanent record of the court are subject to
       Los Angeles




                             12   inspection and copying by the parties to the action and their attorneys. Cal. Fam.
                             13   Code § 7643(b). Defendant’s Paternity Case was sealed and not subject to public
                             14   inspection due to longstanding public policy considerations concerning an
                             15   individual’s right to privacy within his or her own family. Plaintiffs were not
                             16   parties to Defendant Chaker’s Paternity Case and have no right to obtain records
                             17   therefrom.
                             18            In addition to the delicately private nature of any reference to the Paternity
                             19   Case, the public has no need to access the detailed family records of Defendant.
                             20   The court in Hardaway v. District Of Columbia Housing Authority (“Hardaway”),
                             21   reversed the district court’s denial of a motion to seal all medical records and non-
                             22   dispositive materials, explaining that the “public has no need for access to
                             23   documents that describe [plaintiff’s] disability” and that the plaintiff “possesses a
                             24   strong privacy interest in keeping the details of her disability confidential.” 843
                             25   F.3d 973, 981 (D.C. Cir. 2016). Just as in Hardaway, here, Defendant has a strong
                             26   privacy interest in keeping the details of his relationship with his child private.
                             27   Most importantly, just as in Hardaway, the public has no need to access
                             28   information describing Defendant’s relationship with his inner-family members.
                                  4849-8411-1041.1                            -6-
                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
                    Case 3:16-cv-02186-WQH-MDD Document 118-1 Filed 06/25/20 PageID.4046 Page 7 of 8



                              1   Access to this information serves no interest to the public. As such, Defendant’s
                              2   privacy concern of references to the Paternity Case seriously outweighs any general
                              3   public policy favoring disclosure.
                              4            Finally, Plaintiff has demonstrated a history of improperly referencing the
                              5   same information sought to be sealed here to other complaints between the parties.1
                              6   Bravo Decl. ¶ 2. In a Tentative Ruling entered in the California Superior Court,
                              7   County of San Diego, Case No. 37-2017-00036344-CU-NP-CTL, in the matter
                              8   Scott A. McMillan v. Darren D. Chaker, et. al., on June 28, 2018, the court granted
                              9   in part Mr. Chaker’s motion to seal similar portions of plaintiff’s complaint.
A Professional Corporation




                             10            Plaintiffs have never obtained leave of court to include information or
                             11   documents from Defendant’s Paternity Case in these proceedings. Information and
       Los Angeles




                             12   documents from the Paternity Case are highly irrelevant to Plaintiffs’ claims and
                             13   included for the improper purpose of harassing Defendant. The overriding interest
                             14   in the privacy rights and confidentiality of paternity records heavily outweigh the
                             15   right to public access. Defendant is requesting a simple redaction, not a complete
                             16   sealing of the Complaint and FAC. This can easily be accomplished by the Court
                             17   redacting paragraphs 39, 40, and 49 of the Complaint, and 40, 41, and 50 of the
                             18   FAC. Therefore, the Court should seal these portions of the Complaint and FAC.
                             19   ///
                             20   ///
                             21   ///
                             22   ///
                             23   ///
                             24   1
                                    Defendant filed a Motion to Strike exhibits with reference to the Paternity Case in Plaintiff’s
                             25   appeal of this Court’s prior ruling, which the Ninth Circuit denied. McMillan v. Chaker, 791 F.
                                  App'x 666, 667 (9th Cir. 2020). However, here, Defendant is simply seeking to seal portions of
                             26   the pleadings with reference to the Paternity Case which remain part of the public record, even
                                  after judgment in Defendant’s favor. In fact, it is telling that Plaintiff filed reference to the
                             27   Paternity Case under seal at the Ninth Circuit. McMillan v. Chaker, No. 17-56676, Docket No.
                                  15 (9th Cir. April 2, 2018.)
                             28
                                  4849-8411-1041.1                               -7-
                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                                                                     IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
                    Case 3:16-cv-02186-WQH-MDD Document 118-1 Filed 06/25/20 PageID.4047 Page 8 of 8



                              1   V.       CONCLUSION.
                              2            For the foregoing reasons, Defendant respectfully requests that the Court
                              3   grant this motion and order that paragraphs 39, 40, and 49 of the Complaint, and
                              4   paragraphs 40, 41, and 50 of the FAC previously filed be sealed for good cause
                              5   shown. In the alternative, Defendant requests that the Court enter a protective order
                              6   prohibiting any nonparty’s remote electronic access to paragraphs 39, 40, and 49 of
                              7   the Complaint, and paragraphs 40, 41, and 50 of the FAC.
                              8
                                  DATED: June 25, 2020                          ROPERS MAJESKI PC
                              9
A Professional Corporation




                             10
                                                                                By: /s/ Eduardo A. Bravo
                             11
       Los Angeles




                                                                                   STEPHEN J. ERIGERO
                                                                                   E. LACEY RICE
                             12                                                    EDUARDO A. BRAVO
                                                                                   Attorneys for Defendant
                             13                                                    DARREN D. CHAKER
                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27
                             28
                                  4849-8411-1041.1                           -8-
                                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                                  IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
